      Case 3:13-cr-08020-DLR Document 146 Filed 08/10/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-13-08020-002-PCT-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Pernell Corna Sam,
13                  Defendant.
14
15
16          Before the Court is Defendant’s letter to the Court (Doc. 145) filed on August 5,
17   2020. The Court will treat Defendant’s letter as both a pro se Motion to Reconsider the
18   Court’s denial of his Motion for Early Release (Doc. 142) and as a Motion to Appoint
19   Counsel. For the reasons set forth herein, Defendant’s Motion for Reconsideration and his
20   Motion to Appoint Counsel are denied.
21          So long as the Court retains jurisdiction, it may in its discretion reconsider its
22   rulings. That discretion should ordinarily be exercised when the judge is convinced that
23   the ruling was wrong and that rescinding it would not cause undue harm to the parties. See
24   U.S. v. Smith, 389 F.3d 944, 949 (9th Cir. 2004) (citing Avitia v. Metropolitan Club of
25   Chicago, Inc., 49 F.3d 1219, 1227 (7th Cir.1995)). Thus, motions for reconsideration
26   should be granted only in rare circumstances. Defenders of Wildlife v. Browner, 909 F.
27   Supp. 1342, 1351 (D. Ariz. 1995). “Reconsideration is appropriate if the district court (1)
28   is presented with newly discovered evidence, (2) committed clear error or the initial
      Case 3:13-cr-08020-DLR Document 146 Filed 08/10/20 Page 2 of 3



 1   decision was manifestly unjust, or (3) if there is an intervening change in controlling law.”
 2   Sch. Dist. No. 1J, Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
 3   (citation omitted). Such motions should not be used for the purpose of asking a court “‘to
 4   rethink what the court had already thought through—rightly or wrongly.’” Defenders of
 5   Wildlife, 909 F. Supp. at 1351 (quoting Above the Belt, Inc. v. Mel Bohannon Roofing, Inc.,
 6   99 F.R.D. 99, 101 (E.D.Va. 1983)).
 7          Here, Defendant’s Motion to Reconsider points to no newly discovered evidence,
 8   clear error, or intervening change in the law. The Court denied his original Motion for
 9   Early Release (Doc. 142) because he asserted neither extraordinary nor compelling reasons
10   recognized by the Sentencing Commission and because he did not allege facts that could
11   enable the Court to determine that he is no longer a danger to any other person or to the
12   community. There is no new allegation in his Motion for Reconsideration that addresses
13   either reason given by the Court for denying his original motion.
14          Defendant also seeks the appointment of counsel. When Defendant filed his pro se
15   motion for sentence reduction (Doc. 142), the Federal Public Defender’s Office reviewed
16   it pursuant to General Order 20-28 to determine whether a basis exists for appointment of
17   counsel. In its Notice Regarding Defendant’s Pro Se Motion for Sentence Reduction Under
18   18 U.S.C. § 3582(c)(1)(A), the Federal Public Defender stated that because “Mr. Sam’s
19   pro se motion does not assert any circumstances that fall into the Sentencing Commission’s
20   criteria for compassionate release[,] the Federal Public Defender sees no basis for
21   appointment of counsel.” (Doc. 143 at 1.) The Court agrees. Defendant’s request for
22   reconsideration does not assert any new circumstances that fall into the Sentencing
23   Commission’s criteria for compassionate release. Therefore, there is no basis for the
24   appointment of counsel.
25   ///
26   ///
27   ///
28


                                                 -2-
      Case 3:13-cr-08020-DLR Document 146 Filed 08/10/20 Page 3 of 3



 1         IT IS ORDERED that Defendant’s pro se Motion to Reconsider and for the
 2   Appointment of Counsel (Doc. 145) is DENIED.
 3         Dated this 10th day of August, 2020.
 4
 5
 6
 7
                                                  Douglas L. Rayes
 8                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
